Exhibit 10.2

Change in Control Agreement

 

1.1 Definition: For purposes of this Agreement, “Change of Control” means
occurrence in a single transaction or in a series of related transactions of any
one or more of the following events:

 

  (a) Any person (within the meaning of Section 13 (d) or 14(d) of the
Securities Exchange action of 1934, as amended) other than Intevac, Inc. or a
company, partnership or entity in which Intevac holds, directly or indirectly,
at least a 50% equity interest (an “Intevac Entity”) becomes the owner, directly
or indirectly, of securities of the Company representing more than fifty
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;

 

  (b) there is consummated a merger, consolidation or similar transactions
involving (directly or indirectly ) the Company and not involving Intevac, Inc.
or an Intevac, Inc. Entity, and, immediately after the consummation of such
merger, consolidation or similar transaction, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, outstanding voting
securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction or more than fifty percent (50%) of the combined
outstanding voting power of the parent of the surviving entity in such merger,
consolidation or similar transaction; or

 

  (c) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to (i) Intevac, Inc. or an Intevac Inc. Entity or (ii) any entity, more than
fifty percent (50%) of the combined voting power of the voting securities of
which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale,
lease, license or other disposition.

 

1.2

Termination after a Change in Control. In the event that within twelve
(12) months following a Change in Control, the Company terminates your
employment without Cause (as defined below) or you resign for Good Reason (as
defined below) (a Change in Control Termination), (a) the Company will provide
you with severance in the amount of twelve (12) months of your then existing
base salary, less payroll deductions and all required withholdings, paid either
(at the Company’s discretion) in a lump sum or in a regular payments at equal
intervals over a period of time not longer than twelve (12) months, and (b) all
options (stock Options, Restricted Stock) held by you shall have their vesting
accelerated such that all options (Stock Options, Restricted Stock) are fully
vested and exercisable as of the date of the Change of Control Termination (the
“Acceleration”). As a precondition of receiving the payments and benefits under
this paragraph, you must first sign and allow to become effective a general
release of claims in favor of the Company in a form acceptable to the Company.
Notwithstanding the foregoing, you shall not be entitled to any of the payments
and benefits under this paragraph upon the termination your employment with the
company in connection with your becoming an employee of Intevac, Inc.



--------------------------------------------------------------------------------

  or an Intevac, Inc. Entity and the terms of this Section 1.2 with respect to
the termination of your employment with the Company shall apply to your
employment with Intevac Inc. or such Intevac Inc. Entity, mutatis mutandis.

 

1.3 Definition of “Cause”. For purposes of this Agreement, “Cause” shall mean
the occurrence of one or more of the following: (a) your indictment or
conviction of any felony or crime involving moral turpitude or dishonesty;
(b) your participation in any fraud against he company or its successor;
(c) breach of your duties to the Company or its successor, including, without
limitation, persistent unsatisfactory performance of job duties; (d) intentional
damage to any property of the company or its successor; (e) willful conduct that
is demonstrably injurious to the Company or its successor, monetarily or
otherwise; (f) breach of any agreement with the Company or its successor,
including your Proprietary information and Inventions Agreement; or (g) conduct
by you that in the good faith and reasonable determination of the company
demonstrates gross unfitness to serve. Physical or mental disability or death
shall not constitute Cause hereunder.

 

1.4 Definition of “Good Reason”. For purposes of this Agreement, your voluntary
termination of employment with the company will be considered a termination for
“Good Reason” if you resign your employment because one of the following events
occurs without your consent: (a) a reduction of your then existing annual base
salary by more than ten percent (10%), unless the then existing base salaries of
other executive officers of the Company are accordingly reduced; (b) a material
reduction in the package of benefits and incentives, taken as a whole, provided
to you (not including raising of employee contributions to the extent of any
cost increases imposed by third parties), except to the extent that such
benefits and incentives of the other executive officers of the Company are
similarly reduced; (c) assignment to you of any duties or any limitation of your
responsibilities substantially inconsistent with your position, duties,
responsibilities and status with the company immediately prior to the date of
the Change in Control; or (d) relocation of the principal place of your
employment to a location that is more than sixty (60) miles from your principal
place of employment immediately prior to the date of the Change of Control.

 

1.5

Limitation on Payments. If any payment or benefit you would receive pursuant to
a Change in Control form the company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280Gof the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount, the “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on the
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a



--------------------------------------------------------------------------------

reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless you elect in writing a different order (provided,
however, that such election shall be subject to Board approval if made on or
after the effective date of the event that triggers the Payment): reduction of
cash payments; cancellation of Acceleration; reduction of employee benefits. In
the event that Acceleration is to be reduced, it shall be cancelled in the
reverse order of the date of grant of your Options (i.e., earliest granted
Option cancelled last) unless you elect in writing a different order for
cancellation.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in control shall perform the
foregoing calculations, if the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to you and
the Company within fifteen (15) calendar days after the date on which your right
to a Payment is triggered (if requested at the time by you or the Company) or
such other time as requested by you or the Company. If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish you and
the Company with an opinion reasonably acceptable to you that no Excise Tax will
be imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon you
and the Company.

 

2.0 General Provisions

 

2.1 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal and enforceable consistent with the
intent of the parties insofar as Possible.

 

2.2

Entire Agreement. This Agreement, together with the Proprietary Information and
Inventions Agreement, constitutes the entire and exclusive agreement between you
and the Company, and it supersedes any prior agreement, promise, representation,
or statement, written or otherwise, between you and the Company with regard to
this subject matter. It is entered into without reliance or any promise,
representation, statement or agreement other than those expressly contained or
incorporated herein, and it cannot be modified or amended except in writing
signed by you and a duly authorized officer of the Company.



--------------------------------------------------------------------------------

2.3 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by you, the company and your and its respective
successors, assigns, heirs, executors and administrators, except that you may
not assign any of your duties hereunder and you may not assign any of your
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

 

2.4 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California.

To indicate your acceptance of the Company’s offer of employment, please sign
and date this Agreement and Proprietary Information and Inventions Agreement and
return the signed documents to me.

Sincerely,

/s/ Kimberly Burk

Kimberly Burk

Vice President, Human Resources

Intevac Inc.

Accepted and agreed:

 

/s/ James Moniz

  10/29/14

James Moniz

  Date